Citation Nr: 0841212	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  08-02 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen, or official service department records have been 
submitted to reconsider, the claim of entitlement to service 
connection for a skin disorder, to include as due to ionizing 
radiation exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from November 1942 
to November 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket.  See 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2008).

The issue of entitlement to service connection for a skin 
disorder, to include as due to ionizing radiation exposure, 
is addressed in the remand portion of the decision below and 
is remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for skin cancer, to include as due to 
ionizing radiation, was denied by an unappealed June 2000 
rating decision.  

2.  In March 2008, relevant service treatment records were 
obtained and associated with the claims file.


CONCLUSION OF LAW

The criteria for reconsidering the claim for entitlement to 
service connection for a skin disorder, to include as due to 
ionizing radiation, have been met.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156(c) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist the veteran.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  Here, the issue of whether the veteran's 
claim shall be reopened and/or reconsidered may be 
adjudicated without determining whether these duties have 
been satisfied, because the Board is taking action favorable 
to the veteran by finding that reconsideration of the claim 
is warranted and remanding the claim for entitlement to 
service connection.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

In a June 2000 rating decision, the RO denied service 
connection for skin cancer because such disability was not 
incurred in or caused by active military service, to include 
radiation exposure.  The veteran did not file a notice of 
disagreement.  The RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2008).  In January 2004, the RO decided to review the 
veteran's previous denial, because a May 2003 National 
Research Council report determined that some reconstructed 
radiation doses underestimated the amount of radiation 
exposure.  In a March 2007 rating decision, the RO did not 
find new and material evidence to reopen the veteran's claim 
because the evidence submitted was not new and did not raise 
a reasonable possibility of substantiating the claim.  In a 
November 2007 statement of the case, the RO reopened the 
veteran's appeal and denied the claim on the merits.

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, 


by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a).  

Notwithstanding the submission of new and material evidence, 
if VA receives or associates with the claims file, relevant 
official service department records that existed but were not 
of record at the time of the prior claim, VA must reconsider 
the claim.  38 C.F.R. § 3.156(c)(1).  Such reconsideration 
does not apply to records that VA could not have obtained 
when it first decided the claim because the records did not 
exist at that time or because the veteran failed to provide 
sufficient information to identify and obtain the records 
from any official source.  38 C.F.R. § 3.156(c)(2).

If new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  But if the RO did not reopen the claim and 
consider it on a direct basis, then the Board must consider 
whether the veteran has been provided adequate notice and 
opportunity of the need to submit evidence and argument on 
the issue and, if not, whether the veteran has been 
prejudiced by lack of such notice.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In this case, the RO eventually determined that new and 
material evidence was presented to reopen the veteran's claim 
for entitlement to service connection for a skin disorder.  
Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Because the June 2000 rating decision is 
the last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

Evidence of record at the time of the June 2000 rating 
decision includes the veteran's lay statements that he was 
assigned to the USS BARROW during 


Operation CROSSROADS and was thus exposed to radiation; that 
he did not have significant post-service sun exposure; that 
his post-service employment as a mechanic did not include sun 
exposure; and that he began getting skin cancers in the 
1970's.  Also of record were private medical records from 
November 1982 to June 1999 that diagnosed basal cell 
carcinoma, squamous cell carcinoma, and actinic keratosis.  
Also of record was a February 2000 letter from the Defense 
Threat Reduction Agency (DTRA) that stated the veteran was 
present at Operation Crossroads and was exposed to radiation.  
The DTRA noted the scientific dose reconstruction determined 
a probable dose of .419 rem gamma.  Also of record was an 
undated dose estimate of .415.  June 2000 letters from the 
Chief Public Health and Environmental Hazards Officer and the 
Director of the Compensation and Pension Service opined that 
based upon a review of the diagnoses, the veteran's radiation 
exposure due to participation in Operation CROSSROADS, and 
relevant medical literature, the veteran's skin disorders 
were not due to in-service radiation exposure.

Evidence submitted after the June 2000 rating decision 
includes the veteran's service treatment records, which were 
negative for any skin disorders.  Also newly submitted were 
private medical records from June 1998 to January 2007 that 
diagnosed basal cell carcinoma, squamous cell carcinoma, and 
actinic keratosis.  A November 2006 letter from DTRA 
contained a new radiation dose estimate for the veteran.  The 
maximum exposure was 18 rem of external gamma dose, 2 rem 
external neutron dose, and the total skin dose to any skin 
area was 55 rem.  Also of record was additional testimony 
from the veteran at the October 2007 RO hearing and the July 
2008 Board hearing.

The Board finds that the criteria for reconsideration of the 
veteran's claim for service connection have been met.  Here, 
the veteran's service treatment records existed but were not 
associated with the claims file in June 2000 and are relevant 
to his service connection claim.  38 C.F.R. § 3.156(c).  
Accordingly, the claim for entitlement to service connection 
for a skin disorder, to include as due to ionizing radiation, 
must be reconsidered.  




ORDER

Relevant service department records having been received, the 
claim for entitlement to service connection for a skin 
disorder must be reconsidered; the claim is granted to this 
extent only.


REMAND

This appeal must be remanded for compliance with regulatory 
development procedures.  Service connection for a disability 
based upon radiation exposure is possible via three different 
legal bases.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, certain 
types of cancer are presumptively service connected specific 
to radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.309(d) (2008).  
Second, radiogenic diseases may also be service connected.  
See 38 C.F.R. § 3.311.  Third, service connection may be 
granted when it is established that a disease diagnosed after 
discharge from service was otherwise incurred during active 
service, including as a result of exposure to radiation.  See 
38 C.F.R. § 3.303(d) (2008); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The RO has not yet complied with the regulatory procedures 
applicable to claims for service connection for radiogenic 
diseases.  See 38 C.F.R. § 3.311.  Where such a claim is 
alleged, the RO must first determine if there is a radiogenic 
disease diagnosed within a certain time period.  38 C.F.R. 
§ 3.311(b)(2), (5).  Second, the RO must determine if the 
veteran was exposed to ionizing radiation.  38 C.F.R. 
§ 3.311(a)(4).  Third, where there is both a radiogenic 
disease and radiation exposure, the RO must request dose 
information from the appropriate agency.  38 C.F.R. 
§ 3.311(a)(1), (2).  Fourth, after obtaining the dose 
information, the RO must request a medical opinion from the 
Under Secretary for Benefits.  38 C.F.R. § 3.311(c).  
Afterwards, the RO must adjudicate the veteran's claim.

In this case, when the veteran initially filed his service 
connection claim, VA determined that there was a radiogenic 
disease diagnosed within the appropriate time period, as skin 
cancer was diagnosed more than 5 years after the alleged 
radiation exposure.  VA also determined that the veteran was 
exposed to ionizing radiation at Operation CROSSROADS.  The 
RO then requested and received dose information from DTRA and 
a medical opinion from the Under Secretary for Benefits.  
Thereafter, the RO adjudicated the veteran's claim.  However, 
in January 2004, the RO received information that the 
original radiation dose estimate was erroneous.  In November 
2006, DTRA provided a new radiation dose estimate.  However, 
the RO proceeded to readjudicate the claim without requesting 
a new medical opinion from the Under Secretary.  This 
procedure is not in compliance with the applicable 
regulations.  Remand, therefore, is required for additional 
development.  

Additionally, at his hearing before the Board in July 2008, 
the veteran requested a copy of his service medical records 
and service personnel records.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the veteran with 
any service personnel records and service 
medical records in possession of VA.

2.  The RO must request a medical opinion 
from the Under Secretary for Benefits 
using the revised November 2006 DTRA dose 
estimate. 

2.  Upon receipt of the Under Secretary 
for Benefit's opinion and any advisory 
opinion from the Under Secretary for 
Health, the RO must review the opinions 
to ensure that they are in complete 
compliance with the directives of this 
remand and with the procedures and 
factors as listed in 38 C.F.R. § 3.311(c) 
and (e).  If the opinions are deficient 
in any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  


3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

4.  FINALLY, THE APPELLANT IS 83 YEARS OF 
AGE.  Hence, this claim must be afforded 
expeditious treatment by the RO.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002). 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


